 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   RICHARD VICTOR ESCALON,                             Case No. 1:19-cv-00722-LJO-SAB-HC

12                  Petitioner,                          ORDER GRANTING IN PART
                                                         RESPONDENT’S REQUEST FOR
13          v.                                           DISCHARGE OF ORDER REGARDING
                                                         ORIGINAL PETITION AND REQUEST
14   K.V.S.P. WARDEN,                                    FOR SCREENING OF AMENDED
                                                         PETITION
15                  Respondent.
                                                         ORDER DISCHARGING ORDER TO FILE
16                                                       RESPONSE TO PETITION

17                                                       ORDER GRANTING PETITIONER LEAVE
                                                         TO AMEND
18
                                                         ORDER DIRECTING CLERK OF COURT
19                                                       TO SEND PETITIONER BLANK § 2254
                                                         FORMS
20
                                                         (ECF Nos. 6, 15)
21

22

23          Petitioner is a state prisoner proceeding pro se with a petition for writ of habeas corpus

24 pursuant to 28 U.S.C. § 2254.

25                                                  I.

26                                          BACKGROUND

27          On May 23, 2019, Petitioner filed a federal petition for writ of habeas corpus challenging

28 his 2014 Fresno County conviction for first-degree murder on the grounds that: (1) the trial court


                                                    1
 1 prejudicially erred by failing to sua sponte instruct on the lesser-included offense of attempted

 2 murder; and (2) the appellate court erred in affirming the judgment with respect to the lesser-

 3 included offense instruction. (ECF No. 1). On May 28, 2019, the Court ordered Respondent to

 4 file a response to the petition. (ECF No. 6).

 5              On July 15, 2019, Petitioner filed a document entitled “Memorandum of Points and

 6 Authorities in Support of Answer to Order to Show Cause.”1 (ECF No. 11). Therein, Petitioner

 7 includes the following additional claims for habeas relief: (1) erroneous admission of prejudicial

 8 photographs; (2) prosecutorial misconduct; (3) erroneous admission of prejudicial predisposition

 9 evidence; (4) ineffective assistance of counsel; and (5) cumulative effects of errors. (ECF No. 11

10 at 2–3).2

11              On July 30, 2019, the Court granted Respondent’s motion for extension of time to file an

12 answer. (ECF Nos. 12, 13). On August 26, 2019, Respondent filed the instant request to: (1)

13 discharge the order to respond to the original petition; (2) deem Petitioner’s memorandum a

14 proposed first amended petition and request to amend; and (3) screen the first amended petition

15 and issue a new order to respond as appropriate. (ECF No. 15).

16                                                             II.

17                                                     DISCUSSION

18              Given that Petitioner’s memorandum raises additional claims for habeas relief that were

19 not included in the original petition, the Court construes the memorandum as a motion to amend
20 the petition. See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (“A document filed pro se is ‘to be

21 liberally construed.’”); Castro v. United States, 540 U.S. 375, 381–82 (2003) (finding courts may

22 recharacterize a pro se motion to “create a better correspondence between the substance of a pro

23 se motion’s claim and its underlying legal basis”); Woods v. Carey, 525 F.3d 886 (9th Cir. 2008)

24 (holding that when a pro se petitioner files a new petition while an earlier petition is still

25 pending, the district court should construe the new petition as a motion to amend the pending

26 petition).
27
     1
         The Court notes that no order to show cause has been issued in this matter.
28   2
         Page numbers refer to the ECF page numbers stamped at the top of the page.


                                                                2
 1          “A party may amend its pleading once as a matter of course within: (A) 21 days after

 2 serving it, or (B) if the pleading is one to which a responsive pleading is required, 21 days after

 3 service of a responsive pleading.” Fed. R. Civ. P. 15(a)(1). The Ninth Circuit has held that

 4 “Federal Rule of Civil Procedure 15(a), which allows litigants to amend their pleadings once ‘as

 5 a matter of course’ before a responsive pleading has been filed, applies to habeas corpus

 6 actions.” Anthony v. Cambra, 236 F.3d 568, 574 (9th Cir. 2000). No responsive pleading has

 7 been filed yet in the instant case, and thus, Petitioner is entitled to amend his pleading once as a

 8 matter of course.

 9          Respondent requests that the Court construe the memorandum not only as a motion to

10 amend but also as a proposed first amended petition. (ECF No. 15 at 2). However, Rule 2(c)(5)

11 of the Rules Governing Section 2254 Cases states that a petition must “be signed under penalty

12 of perjury by the petitioner.” Rule 2(d) further provides that “[t]he petition must substantially

13 follow either the form appended to these rules or a form prescribed by a local district-court rule.”

14 Here, although Petitioner signed the proof of service under penalty of perjury, Petitioner did not

15 sign the memorandum under penalty of perjury as required by Rule 2(c)(5).

16          Based on the foregoing, the Court will construe Petitioner’s memorandum as a motion to

17 amend the petition but not as a proposed first amended petition.

18                                                    III.

19                                                 ORDER

20          Accordingly, the Court HEREBY ORDERS that:

21      1. Respondent’s request for discharge of order regarding original petition and screening of

22          amended petition (ECF No. 15) is GRANTED IN PART;

23      2. The order to respond (ECF No. 6) is DISCHARGED;

24      3. Petitioner is GRANTED leave to amend the petition;

25      4. Within thirty (30) days of the date of service of this order, Petitioner shall either:

26              a. file a first amended petition that is signed under penalty of perjury and includes

27                  all his claims for habeas relief; OR

28              b. file a notice of intent to rely on the original petition, which argued that (1) the trial


                                                       3
 1               court prejudicially erred by failing to sua sponte instruct on the lesser-included

 2               offense of attempted murder, and (2) the appellate court erred in affirming the

 3               judgment with respect to the lesser-included offense instruction; and

 4     5. The Clerk of Court is DIRECTED to send Petitioner blank § 2254 habeas forms.

 5
     IT IS SO ORDERED.
 6

 7 Dated:    September 10, 2019
                                                      UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                  4
